
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.2


FIFTH AMENDMENT TO
DEBTOR IN POSSESSION LOAN AND SECURITY AGREEMENT


        FIFTH AMENDMENT TO DEBTOR IN POSSESSION LOAN AND SECURITY AGREEMENT,
dated as of April 8, 2005 (this "Amendment"), by and among Ultimate
Electronics, Inc., a Delaware corporation and a debtor and debtor in possession
under Chapter 11 of the Bankruptcy Code ("Parent"), Ultimate Intangibles Corp.,
a Colorado corporation and a debtor and debtor in possession under Chapter 11 of
the Bankruptcy Code ("Intangibles"), Ultimate Leasing Corp., a Colorado
corporation and a debtor and debtor in possession under Chapter 11 of the
Bankruptcy Code ("Leasing"), Fast Trak Inc., a Minnesota corporation and a
debtor and debtor in possession under Chapter 11 of the Bankruptcy Code ("Fast
Trak"), Ultimate Electronics Partners Corp., a Colorado corporation and a debtor
and debtor in possession under Chapter 11 of the Bankruptcy Code ("Electronics
Partners"), Ultimate Electronics Leasing LP, a Texas limited partnership and a
debtor and debtor in possession under Chapter 11 of the Bankruptcy Code
("Electronics Leasing"), and Ultimate Electronics Texas LP, a Texas limited
partnership and a debtor and debtor in possession under Chapter 11 of the
Bankruptcy Code ("Electronics Texas" and together with Parent, Intangibles,
Leasing, Fast Trak, Electronics Partners and Electronics Leasing, the
"Borrowers"), the lenders identified on the signature pages hereof (such
lenders, together with their respective successors and assigns, are referred to
hereinafter each individually as a "Lender" and collectively as the "Lenders")
and Wells Fargo Retail Finance, LLC, a Delaware limited liability company, in
its capacity as agent (hereinafter in such capacity, the "Agent"), for itself
and the other Lenders, with National City Business Credit, Inc., as
documentation agent (the "Documentation Agent"), and General Electric Capital
Corporation, as syndication agent (the "Syndication Agent").

        WHEREAS, the Borrowers, the Lenders, and the Agent are parties to that
certain Debtor In Possession Loan and Security Agreement dated as of January 14,
2005 (as amended by the First Amendment to Debtor In Possession Loan and
Security Agreement, dated as of January 28, 2005 (the "First Amendment"), the
Second Amendment to Debtor In Possession Loan and Security Agreement, dated as
of March 7, 2005 (the "Second Amendment"), the Waiver and Third Amendment to
Debtor In Possession Loan and Security Agreement, dated as of March 16, 2005
(the "Third Amendment"), and the Fourth Amendment to Debtor In Possession Loan
and Security Agreement, dated as of April 4, 2005 (the "Fourth Amendment"), as
the same may be amended, amended and restated or otherwise modified and in
effect from time to time, the "Loan Agreement"); and

        WHEREAS, the Borrowers, the Lenders, and the Agent have agreed to modify
certain terms and conditions of the Loan Agreement as specifically set forth in
this Amendment;

        NOW THEREFORE, in consideration of the mutual agreements contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

        §1. Defined Terms.    Terms not otherwise defined herein which are
defined in the Loan Agreement shall have the same respective meanings herein as
therein.

        §2. Amendment to Section 7.29 of the Loan Agreement.    Section 7.29 of
the Loan Agreement is hereby amended by restating Section 7.29 in its entirety
as follows:

        "7.29 Business Plan. The Borrowers shall assure that the Agent has
received, each in form and substance satisfactory to the Agent (each shall be
deemed in form and substance satisfactory to the Agent unless the Agent provides
notice to the contrary within 5 Business Days after receipt thereof):

        (a)   not later than March 16, 2005, a preliminary revised new business
plan through the Termination Date which shall contain, among other things, the
go forward store base for the Borrowers;

        (b)   not later than March 23, 2005, a revised final new business plan
(the "Final Plan") through the Termination Date which shall contain, among other
things (i) the go forward store base for the Borrowers and (ii) identification
of any liquidity shortfalls during such period;

        (c)   not later than April 6, 2005, a stalking horse agency agreement
for all retail locations proposed to be closed in connection with the Final
Plan;

        (d)   not later than April 8, 2005, a stalking horse agency agreement
for each of the Borrowers' warehouse and all retail locations; and

        (e)   not later than April 18, 2005, evidence that the Borrowers shall
have held auctions relating to the two stalking horse agency agreements referred
to in clause (c) and (d) above; and

        (f)    not later than April 19, 2005, evidence that the Borrowers shall
have received Bankruptcy Court approval for entry into a liquidation agency
agreement or entry into other liquidation and/or sale arrangements, each in form
and substance satisfactory to the Agent and the Lenders.

        §3. Amendment to Section 8.23 of the Loan Agreement.    Section 8.23 of
the Loan Agreement is hereby amended by restating paragraph (b) in its entirety
as follows:

        "(b) The Borrowers shall, at all times from April 8, 2005 through
April 19, 2005, maintain Excess Availability of $0, and at all other times,
maintain Excess Availability of not less than $5,000,000."

        §4. Conditions to Effectiveness.    This Amendment shall be deemed to be
effective on the date hereof upon the Agent's receipt of original counterpart
signatures, duly executed and delivered by the Borrowers, the Required Revolving
Credit Lenders, and the Required Tranche B Lenders.

        §5. Representations and Warranties.    Each of the Borrowers hereby
represents and warrants to the Lenders as follows:

        (a)   Ratification, Etc. Except as expressly amended hereby, the Loan
Agreement, the other Loan Documents and all documents, instruments and
agreements related thereto, are hereby ratified and confirmed in all respects
and shall continue in full force and effect. The Loan Agreement, together with
this Amendment, shall be read and construed as a single agreement. All
references in the Loan Documents to the Loan Agreement or any other Loan
Document shall hereafter refer to the Loan Agreement or any other Loan Document
as amended hereby.

        (b)   Authority, Etc. The execution and delivery by each of the
Borrowers of this Amendment and the performance by each of the Borrowers of all
of their agreements and obligations under the Loan Agreement as amended and the
other Loan Documents hereby are within the corporate, limited partnership and
limited liability company authority of each of the Borrowers and have been duly
authorized by all necessary corporate, limited partnership and limited liability
company action on the part of the Borrowers.

        (c)   Enforceability of Obligations. This Amendment and the Loan
Agreement as amended and the other Loan Documents hereby constitute the legal,
valid and binding obligations of the Borrowers enforceable against the Borrowers
in accordance with their terms, except as enforceability is limited by
bankruptcy, insolvency, reorganization, moratorium or other laws relating to or
affecting generally the enforcement of, creditors' rights and except to the
extent that availability of the remedy of specific performance or injunctive
relief is subject to the discretion of the court before which any proceeding
therefor may be brought.

        §6. No Other Amendments.    Except as expressly provided in this
Amendment, all of the terms and conditions of the Loan Agreement and the other
Loan Documents remain in full force and effect. No consent herein granted or
agreement herein made shall extend beyond the terms expressly set forth herein
for such consent or agreement, nor shall anything contained herein be deemed to
imply any willingness of the Agent or the Lenders to agree to, or otherwise
prejudice any rights of the Agent or the Lenders with respect to, any similar
consents or agreements that may be requested for any future period and this
Amendment shall not be construed as a waiver of any other provision of the Loan
Documents or to permit the Borrowers to take any other action which is
prohibited by the terms of the Loan Agreement and the other Loan Documents.
Nothing contained in this Amendment shall in any way prejudice, impair or effect
any rights or remedies of any Lender or the Borrowers under the Loan Agreement
or the other Loan Documents.

        §7. Expenses.    All costs and expenses incurred or sustained by the
Agent in connection with this Amendment, including the fees and disbursements of
legal counsel for the Agent in producing, reproducing and negotiating the
Amendment, will be for the account of the Borrowers whether or not this
Amendment is consummated.

        §8. Execution in Counterparts; Delivery by Facsimile.    This Amendment
may be executed in any number of counterparts, each of which shall be deemed an
original, but which together shall constitute one instrument. Delivery of a
counterpart signature page hereof by facsimile shall be deemed an original
signature page.

        §9. Miscellaneous.    THE VALIDITY OF THIS AMENDMENT, THE CONSTRUCTION,
INTERPRETATION, AND ENFORCEMENT HEREOF, AND THE RIGHTS OF THE PARTIES HERETO
WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR RELATED HERETO SHALL BE
DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK, EXCEPT TO THE EXTENT THE APPLICATION OF THE BANKRUPTCY CODE
IS MANDATORY. The captions in this Amendment are for convenience of reference
only and shall not define or limit the provisions hereof.

[Remainder of Page Intentionally Left Blank]





QuickLinks


FIFTH AMENDMENT TO DEBTOR IN POSSESSION LOAN AND SECURITY AGREEMENT
